Citation Nr: 0207698	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1968 to March 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for tinnitus.  A hearing was held before a 
hearing officer at the RO in July 1998.

In May 2002, the veteran contacted the RO by telephone to 
withdraw his request for a Travel Board hearing.  He also 
indicated he wished to withdraw his appeal regarding service 
connection for tinnitus, and was advised by the RO to request 
withdrawal in writing.  No written communication was received 
from the veteran, and the appeal must therefore proceed.  
38 C.F.R. § 20.204.  The veteran at that time also raised a 
new claim of entitlement to a temporary total disability 
rating for periods of hospitalization for Post-traumatic 
Stress Disorder.  This claim is referred to the RO for any 
appropriate action.


FINDING OF FACT

There is no competent evidence that any tinnitus the veteran 
has is related to his active service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private medical records.  The veteran 
has been notified of the applicable laws and regulations, and 
of the VCAA.  Discussions in the rating decision, in the 
statement of the case, and in supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  
Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  


Factual Background

Service medical records reveal no complaints of or treatment 
for tinnitus in service.  A March 1971 examination on 
separation did not note tinnitus.

On October 1988 private examination, the veteran presented 
with complaints of temporomandibular jaw syndrome (TMJ).  
There was no mention of tinnitus, and a physical examination 
of the ears was unremarkable.

On November 1996 VA examination, the veteran complained of 
"very mild tinnitus."  The ringing was constant and mild, 
worse in the right ear.  He rated it a 2 or 3 out of 10.  He 
reported exposure to loud noises in service as a radio 
operator and in combat in Vietnam, but "he was not aware of 
hearing loss after service."  Hearing was within normal 
limits bilaterally; word recognition was excellent.

On December 1996 private examination on behalf of VA, the 
veteran complained of mild tinnitus. He reported combat noise 
exposure and work as a telephone operator in service.  He 
reported no industrial noise exposure.  The tinnitus was not 
noticeable when there was noise.  Sometimes the right ear was 
high pitched and subsided over a few minutes.  The veteran 
had a history of TMJ syndrome but could not relate the 
tinnitus to any unusual jaw behaviors.  Audiometric studies 
were reviewed.  The examiner stated, "It is my impression 
that this gentleman has normal ears and hearing...."

The veteran and his wife testified at a personal hearing at 
the RO in July 1998.  The veteran served with the 187th 
Assault Helicopter Company in Vietnam as a radio operator.  
He stated that he first noticed tinnitus in the early or mid-
1970's.  He associated it with his stress level, and did not 
know if it was a direct result of Vietnam or not.  No doctor 
had ever told him the tinnitus was related to service, 
although the veteran stated that he rarely made doctors aware 
of his wartime service.  He reported that he was treated for 
tinnitus in the 1970's; his wife clarified that the doctor 
had treated the veteran mainly for TMJ syndrome, and it was 
in the early 1980's.
VA treatment records from November 1993 to May 2001, 
including a period of hospitalization from April to May 2001, 
reveal no complaints of or treatment for tinnitus.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Hickson v. West 12 Vet. App. 247, 253 (1999).

The veteran was a radio operator in an assault helicopter 
company.  He was potentially exposed to sufficient acoustical 
trauma to cause tinnitus or hearing loss.  Even though there 
is no formal medical diagnosis of the disorder, there is some 
evidence of tinnitus.  The veteran reported tinnitus on 
November 1996 VA examination and on December 1996 private 
examination on behalf of VA.

However, there is no evidence of a causal link between 
tinnitus and the veteran's military service or any exposure 
to noise trauma therein.  His complaints first arose several 
years after separation from service, and he testified that no 
doctor has opined there was a nexus between his complaints 
and his military service.  The veteran has been examined 
several times, and no formal diagnosis of tinnitus has been 
made; therefore there has been no basis for a nexus opinion.  
There is no evidence of any change in the veteran's 
condition, so as to warrant further development.  The Board 
notes incidentally that although he has not formally 
withdrawn his appeal, the veteran has indicated he does not 
wish to pursue this claim.  


ORDER

Service connection for tinnitus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

